         Case 1:06-cv-04991-RJS Document 459 Filed 07/02/20 Page 1 of 3




                                  DANIEL L. ACKMAN
                                       ATTORNEY AT LAW
                                          __________
                     222 BROADWAY, 19TH FLOOR         ○   NEW YORK, NY 10038
                                          TEL: 917-282-8178
                                    E-MAIL: d.ackman@comcast.net



                                                                                          July 2, 2020


BY ECF:
Hon. Richard J. Sullivan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: Nnebe v. Daus, 06 Civ. 4991 (RJS); Stallworth v. Joshi, No. 17-cv-7119 (RJS)

Your Honor:

         We are co-counsel to the plaintiffs in the above-referenced actions. We are writing
pursuant to your Individual Practice Rule 2 and to raise two inter-related issues that we would
like to discuss at the hearing that has been scheduled for next week on plaintiffs’ motion for
injunctive relief. First, we request that, at the hearing, we discuss the plaintiffs’ request for leave
to file a motion for class certification. Second, we want to raise and discuss the suggestion that
the Court appoint a master pursuant to Fed. R. Civ. P. 53. While we understand that the Court
stated it would set a briefing schedule for a class certification motion following the resolution of
the motion for injunctive relief, plaintiffs intend to move for class certification no matter how the
injunction motion is resolved. To avoid further delay this longstanding case, plaintiffs request
permission to file the motion even while the injunction motion remains pending. We also
understand that the damages stage of this case may be lengthy and fact-intensive and thus
suggest that the appointment of a master would be appropriate in this case and would alleviate
the burden on the Court.

         The Second Circuit remanded this case for class certification and remedy purposes.
Indeed, given that the plaintiffs have prevailed in this case in establishing a constitutional
violation for all New York taxi drivers who were summarily suspended based on arrest, it seems
apparent that class certification is appropriate here. Moreover, the plaintiffs clearly meet the
standard for class certification pursuant to Fed. R. Civ. P. 23. First, a class comprised of drivers
summarily suspended based on an arrest meets the standard of Rule 23(a). Such as class is
ascertainable as the TLC creates multiple documents recording each suspension. The proposed
class is sufficiently numerous as it numbers in the thousands. The claims of all class members
         Case 1:06-cv-04991-RJS Document 459 Filed 07/02/20 Page 2 of 3




turn on the answers to common questions of law and fact, indeed questions already resolved by
the Court of Appeals. See Marisol A. v. Giuliani, 126 F.3d 372, 376 (2d Cir. 1997). The claims
of the proposed class representative are typical of the class members as all their injuries derive
from a unitary course of conduct by a single system. Betances v. Fischer, 304 F.R.D. 416, 425
(S.D.N.Y. 2015). To the extent that there are differences regarding damages, such differences do
not undermine commonality or give rise to a conflict. See, e.g., In re NASDAQ Mkt.-Makers
Antitrust Litig., 169 F.R.D. 493, 513 (S.D.N.Y. 1996). Additionally, there would be no conflicts
between the proposed class representatives and other class members, all of whom would be
represented by competent counsel in satisfaction of Fed. R. Civ. P. 23(a)(4).

        Plaintiffs also meet the standard of Rule 23(b). The proposed class satisfies Rule
23(b)(1)(A), which permits class certification when prosecuting separate actions by or against
individual class members would create a risk of inconsistent or varying adjudications that would
establish incompatible standards of conduct for the party opposing the class. The proposed class
also satisfies Rule 23(b)(3) because common legal or factual issues predominate over individual
issues, because a class action is superior to other methods of adjudication to resolve this dispute,
and because the class is sufficiently definite. While it is possible that of individualized damage
determinations will be necessary, that prospect does not preclude a finding of predominance. See
Roach v. T.L. Cannon Corp., 778 F.3d 401, 408 (2d Cir. 2015). Finally, plaintiffs easily meet the
second prong of Rule 23(b)(3) since a class action is superior to other available methods for
fairly and efficiently adjudicating the controversy. Thus we ask that Court grant leave for
plaintiffs to move for class certification.

       Second, because damages-related issues may be fact-intensive, we also suggest that the
appointment of a master may alleviate the burden on the Court. While the Court of Appeals has
decided the key constitutional issues, it left open detailed questions concerning injunctive relief
and damages that a district and appellate judge may lack sufficient time to adjudicate. A master
could help compute damages and could address post-trial matters surrounding injunctive relief
going forward.

        Judges in this district have repeatedly used special masters to calculate and assess
damages in actions where classwide violations have been found. See, e.g., Gulino v. Bd. of Educ.
of the City Sch. Dist. of N.Y., 2016 WL 4129111, at *1 (S.D.N.Y. 2016) (using a special master
for damages calculations following a class-wide determination on liability); United States v.
Vulcan Society, Inc., 2013 U.S. Dist. LEXIS 66593 at *4 (E.D.N.Y. 2012) (“As part of the
remedial phase of this litigation, the Special Masters have issued a series of Reports &
Recommendations (‘R&Rs’) as to the eligibility of individual claimants for priority hiring and
monetary relief.”); Powell v. Ward, 540 F. Supp. 515, 517 (S.D.N.Y. 1983) (appointing special
master to decide damages for inmates whose disciplinary hearings were held to violate their due
process rights). Likewise, in Betances v. Fischer, 837 F.3d 162, 165 (2d Cir. 2016), the Second
Circuit found that the defendants violated inmates’ due process rights by administratively
imposing post-release supervision and remanded the issue of remedy to the district court. In two
separate decisions on remand, the court indicated that a master could be appointed to calculate
individualized damages for class members in addition to class-wide damages. See 403 F. Supp.
3d 212, 217-18 (S.D.N.Y. 2019); 304 F.R.D. 416, 430-32 (S.D.N.Y. 2015). A similar practice
may prove useful here.



                                                 2
        Case 1:06-cv-04991-RJS Document 459 Filed 07/02/20 Page 3 of 3




       We look forward to the opportunity to discuss these issues with the Court next week.

                                            Respectfully submitted,
                                            /s/
                                            Daniel L. Ackman
                                            David T. Goldberg
                                            Shannon Liss-Riordan


cc: All Counsel (by ECF)




                                                  3
